In an action to compel the removal of an alleged physical encroachment on appellants’ land, which encroachment is said to furnish lateral support to respondents’ adjoining land, and for damages, appellants filed a notice of pendency of action against respondents’ real property, under section 120 of the Civil Practice Act. Order granting respondents’ motion to cancel the notice affirmed, with $10 costs and disbursements. (Starkie V. Nib Constr. Corp., 235 App. Div. 699, and cases cited therein.) Nolan, P.J., Adel, Schmidt, Beldock and Murphy, JJ., concur.